Citation Nr: 9918955	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to February 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim of entitlement to service 
connection for PTSD.

Initially, the Board notes that the veteran's claim was 
before the Board in March 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to contact the veteran and request information as to 
additional treatment records.  The RO was also directed to 
attempt to obtain a complete statement from the veteran as to 
all of his reported in-service stressors.  Pursuant to this 
development, the RO was to submit any relevant information to 
the U.S. Armed Services Center for Research of Unit Records 
(currently CURR) for stressor verification.  The RO was also 
to afford the veteran a VA psychiatric evaluation.  Review of 
the veteran's claims file indicates that the RO complied with 
the Board's directives, as required by law.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Here, the RO obtained 
additional treatment records identified by the RO.  The RO 
requested from the veteran specific details as to his 
reported in-service stressors, but no response was received 
from the veteran.  The RO submitted information to CURR for 
verification and received a response from CURR.  The RO also 
afforded the veteran a VA psychiatric evaluation (conducted 
in October 1998).

With respect to the veteran's reported in-service stressors 
and his failure to respond to the RO's request for specific 
information, the Board notes that the duty to assist is not 
always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  If a veteran wishes help, he cannot 
passively wait for it.  Id.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran did not engage in combat while in active 
service.

3.  The stressors that the veteran claims to have experienced 
during his active service, and upon which the diagnosis of 
PTSD is based, have not been corroborated by service records 
or any other credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record shows that the veteran's claim is well 
grounded.  The record shows that a current medical diagnosis 
of PTSD has been made; that the veteran has alleged several 
in-service stressors, which are presumed credible for 
purposes of the determination of whether the claim is well 
grounded; and that medical evidence of a nexus between 
service and his current PTSD disability is present.


I.  Pertinent Law and Regulations

Under Cohen v. Brown, 10 Vet. App. 328 (1997), the three 
requisite elements for eligibility for service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  In this regard, the Board is 
not bound to accept the veteran's uncorroborated accounts of 
in-service stressors or the opinions or diagnoses by 
physicians who rely on the veteran's account of his stressful 
military service.  Swann v. Brown, 5 Vet. App. 229 (1993).

However, if the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  If the claimed in-
service stressor is not related to combat, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Cohen v. Brown, supra; see also Doran v. Brown, 6 
Vet. App. 283 (1994); Gaines v. West, 11 Vet. App. 353 
(1998).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service personnel records (including service 
medical records), VA treatment records (dated from August 
1986 to April 1995), a career guidance evaluation (conducted 
in September 1987), VA psychiatric evaluations (conducted in 
March 1994, in December 1994, and in October 1998), the 
veteran's testimony at his RO hearing (conducted in March 
1995), and CURR's response as to verification of the 
veteran's in-service stressors.

The veteran's service personnel records show that the veteran 
never served overseas or engaged in combat with the enemy.  
His primary military occupational specialty was armor/unit 
supply specialist; his secondary military occupational 
specialty was light weapons infantryman.  The veteran's 
service medical records are negative for injuries or 
treatment incident to two helicopter crashes at Fort Lewis 
and for hypothermia, although they do reflect hospitalization 
for a drug-induced psychosis and for situational reaction and 
suicidal ideation.

VA hospitalization records of February to June 1977 reflect 
that the veteran was treated for inadequate personality and 
drug dependence.  He was hospitalized in September 1977 for 
inadequate personality with marked schizoid traits and 
history of drug use.  

On the VA examination of May 1979, it was reported that the 
veteran used drugs during service, primarily PCP, heroin, and 
marijuana.  He developed depressed and what was called an 
organic psychosis and required psychiatric hospitalization on 
4 occasions.  The diagnosis was anxiety neurosis with 
depression.  

VA records dated from August 1986 to January 1997 document 
the veteran's treatment for depression.  Along with personal 
problems, the veteran also reported having been in two 
helicopter crashes while stationed at Fort Lewis.  It was 
noted that the veteran's depression was related to specific 
happenings, such as running out of money and having no place 
to sleep.

The September 1987 career guidance evaluation reflects the 
veteran's reports of having been in two helicopter crashes 
while in the service.  The veteran stated that he had not 
served overseas and that the crashes had occurred stateside, 
while on maneuvers.  It also reflects the veteran's treatment 
for depression and discusses various personal problems the 
veteran was experiencing.  Subsequent to evaluation, the 
veteran's major problem areas were identified as punctuality, 
depression, and poor frustration tolerance.

The March 1994 psychiatric evaluation (conducted by a private 
psychologist at the RO's request) reflects the veteran's 
reports of being in a helicopter crash while in service.  The 
veteran referenced the helicopter crash in connection with 
his back pains.  The psychologist observed that regardless of 
the topic of conversation brought up by the psychologist, the 
veteran would end up talking about his military experiences.  
The veteran stated that he had been trained as part of a 
rapid deployment force, which had been a highly elite 
division, ready for anything, anywhere, anytime.  He had been 
placed in Special Forces right away, upon entry into service, 
and had been trained in several military occupational 
specialties.  The veteran reported being attached to a 
helicopter unit and having felt threatened because there had 
been all kinds of Americans trying to blow up the 
helicopters.  The veteran reported being trained in hands-on 
combat.  Historically, it was noted that the veteran had been 
treated for anxiety neurosis.  The veteran also reported 
having been treated for both depression and PTSD in a day 
hospital program.  The veteran dreamed of being hunted by 
death squads and was jumpy and startled easily.  He reported 
depression and suicidal feelings related to a supposed rescue 
of POWs, as well as survivor guilt.  

The psychologist administered the Minnesota Multiphasic 
Personality Inventory (MMPI) to the veteran, and it was noted 
that the veteran reported a high number of psychological 
symptoms.  The psychologist concluded that although the 
veteran had not had direct combat experiences, the veteran 
reported that his military training in the Special Forces had 
given him experiences that were outside the range of usual 
human experiences.  The psychologist noted that these had 
been experienced by the veteran as a threat to his physical 
and emotional integrity.  It was also noted that even though 
these experiences had occurred more than 15 years ago, the 
veteran was daily reliving these events.  The veteran's list 
of symptoms met the qualifications for PTSD.  The Axis I 
diagnosis was PTSD; heroin addiction in remission.

The December 1994 VA psychiatric evaluation reflects the 
veteran's reported service history of having performed his 
military duties in "hot" areas of the world, including 
Angola and guarding the Alaskan pipeline.  The veteran stated 
that he had not been in combat.  The veteran also stated that 
while in the military, he had been trained in combat, 
reconnaissance, medical, and administrative areas.  It was 
noted that the veteran's description of his military duties 
had been more impressionistic than specific.  When asked for 
specifics, the veteran explained that he could not say 
anything because he had been sworn to secrecy.  This 
evaluation references the veteran's prior treatment at VA 
medical centers and notes that a day hospital record 
indicated that the veteran had been diagnosed with borderline 
personality disorder, as well as depression.  The veteran's 
history of substance abuse was also noted.  The examiner 
indicated that the veteran answered questions on the MMPI in 
a manner that exaggerated his level of distress.  This 
exaggerated style of responding was so marked that the 
resulting clinical profile was considered invalid.  PTSD was 
not listed under diagnostic impressions, and the examiner 
stated that the veteran met the diagnostic criteria for both 
borderline and narcissistic personality disorders.  

At his RO hearing (conducted in March 1995), the veteran 
testified that his last duty station had been at Fort Lewis.  
(Transcript (T.) at 1).  He was in Delta Troop, 3rd Squadron, 
5th Air Cavalry, Arrow/Rifle Platoon, the "Blues."  Id.  The 
veteran also testified that he had participated in "Gallant 
Shield," and had trained in Panama and elsewhere, and had 
guarded the Alaska pipeline.  Id.  The veteran stated that 
the only time he had functioned as a supply clerk was when he 
was attached to B. Co., 75th Infantry.  (T. at 2).  This unit 
was being deactivated and becoming the Rangers.  Id.  The 
veteran stated that he participated in a lot of specialized 
training and that he held a brown belt in tae kwon do.  Id.  
When asked about stress-induced things that happened to him, 
the veteran responded that when he had been in the service 
the war had been going on and that it was an unpopular time.  
(T. at 3).  He stated that people had tried to sabotage the 
helicopters.  Id.  The veteran also testified that he had had 
to deal with terrorism.  Id.  He stated that the radical 
element was always trying something.  Id.  When asked if he 
had been under a lot of pressure at that time, the veteran 
responded that there had been stress knowing that hundreds of 
thousands of men's lives depended upon his intelligence 
gathering.  (T. at 4).  The veteran also stated that he had 
been medivaced out many times for hypothermia.  (T. at 5).  
The veteran reported currently seeking counseling at the 
"vet center."  (T. at 6).  The veteran reported talking 
about training ROTC people, using a "pugil stick."  Id.  
During this training, the veteran testified that he had had 
to put a man's eyeball back into the socket three different 
times.  (T. at 7).  The veteran stated that he had been 
cross-trained in several military occupational specialties 
while in service.  (T. at 7).  When asked about nightmares, 
the veteran reported that he dreamt of being hunted by death 
squads on some island.  (T. at 9).

VA treatment records dated in April 1995 indicate that the 
veteran sought admission for treatment but was denied.  The 
veteran reported being depressed and having PTSD.

CURR's response to the RO's request for verification of 
stressors correspondence (dated in February 1998) indicates 
that no history for the 3rd Squadron, 5th Cavalry, was 
maintained for the timeframe provided by the veteran.  CURR 
had coordinated a search with several entities but was unable 
to locate a unit history.  Available U.S. Army casualty files 
were negative for the veteran.  CURR stated that the veteran 
needed to provide more specific information.  CURR could 
verify that the veteran had been a light weapons infantryman 
and an armor/unit supply specialist during his military 
career.

The October 1998 VA psychiatric evaluation indicates that the 
veteran was late for his appointment and slow to respond once 
he did arrive.  The examiner was able to meet with the 
veteran for 25 minutes and noted that at the end of the 
evaluation, the veteran stated that he would not leave and 
pushed for an opinion as to whether he had PTSD.  The 
examiner stated that despite having only met with the veteran 
for 25 minutes, he had a pretty good idea of what was going 
on.  The examiner believed that things had not changed that 
much from other reports in the veteran's claims file.  The 
examiner asked the veteran what his in-service stressors 
were, and the veteran stated that he had been in two 
helicopter crashes and that people he had served with had 
committed suicide or died.  The veteran also talked about 
some kind of training, in which he had poked people in the 
eye, causing the eyes to come out and that he had had to put 
the eyes back in.  The examiner also questioned the veteran 
about his PTSD symptoms, and the veteran reported that he had 
bad dreams and nightmares and that he gritted his teeth a 
lot, which caused dental problems.  The veteran also said 
that he lost his temper and had an anger problem.  Thinking 
about his military service upset him, and the veteran stated 
that he had a startle response.  

The examiner noted that the veteran tended to ramble as he 
gave his history.  The veteran reported having mental 
problems and drug problems.  The veteran stated that a lot of 
bad things happened to him while in the military and that he 
had memories of this.  The veteran was never able to get his 
life back together.  The Axis I diagnoses were dysthymic 
disorder, chronic depression, related to general lack of 
success in life; polysubstance abuse by history, not using at 
the time.  The Axis II diagnosis noted that the record 
indicated a personality disorder with borderline and 
narcissistic and schizotypal features.  Specifically as to 
PTSD, the examiner stated that the veteran did not give a 
very coherent history and that he could not make this 
diagnosis.  The examiner just did not see the stressors here, 
and he just was not convinced that the veteran had all of the 
PTSD symptoms due to particular stressors.  The examiner 
believed that the veteran was obviously a very impaired 
person, who was really struggling in life, but he saw this as 
due to factors other than PTSD.  The examiner did not see 
that the veteran's military experience had adversely affected 
the veteran that much, unless one argued that the veteran's 
drug problem started in the military.  The examiner stated 
that the veteran was hard to evaluate because he gave such a 
rambling history and because the examiner was not sure he 
could trust what the veteran said.  The examiner seriously 
doubted whether this opinion would change no matter how long 
he spent with the veteran.

III.  Analysis

The Board recognizes the veteran's contention that he has 
PTSD and that it should be service connected.  However, the 
Board must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as there is no credible supporting evidence as to his 
reported in-service stressors.

Accepting for the sake of discussion in this instance the one 
clinical diagnosis of record of PTSD, the Board finds that 
the additional evidence of record fails to meet the 
requirements for eligibility for a grant of service 
connection for PTSD.  Specifically, there is no credible 
supporting evidence that the veteran's reported in-service 
stressors actually occurred.  While the psychologist in March 
1994 stated his belief that the veteran's training in the 
special forces had given him experiences that were outside 
the range of usual human experiences and that these had been 
experienced by the veteran as a threat to his physical and 
emotional integrity, none of this training (or any of the 
reported events) is supported by the record, aside from the 
veteran's own assertions.  The veteran's service personnel 
records are negative for Special Forces training of any kind, 
indicating instead that he was an armor/unit supply 
specialist and light weapons infantryman.  There is no record 
of the veteran guarding the Alaskan pipeline, no record of 
his having handled terrorism, and no record of him having 
done intelligence and reconnaissance work.  Also, his service 
medical records are negative for any injuries or treatment 
following two helicopter crashes and in no way document 
treatment for hypothermia.

Admittedly, CURR indicated that no unit history was available 
for the timeframe provided by the veteran.  The Board 
stresses, though, that if the claimed in-service stressor or 
stressors are not related to combat, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor or stressors.  See Cohen v. Brown, supra; see also 
Doran v. Brown, supra; Gaines v. West, supra.  Credible 
supporting evidence is necessary for corroboration.  Id.  In 
this instance, there is none.

As for CURR's request for additional information, the Board 
reiterates that VA's duty to assist the veteran in 
development of facts pertinent to his case is not a one-way 
street; the veteran cannot passively wait for help.  See Wood 
v. Derwinski, supra.  In this respect, the Board points out 
that the RO requested additional information from the 
veteran, in correspondence to the veteran (dated in April 
1997).  The veteran never responded, and there is no 
indication in the record that the veteran failed to receive 
this request.

Accordingly then, although there is a current diagnosis of 
PTSD and clinical evidence of a causal nexus between the 
veteran's symptomatology and his service, specifically 
special forces training received while in the military, there 
is absolutely no credible supporting evidence of record to 
corroborate the veteran's reported in-service stressors.  
Such evidence is required for a grant of service connection 
for PTSD.  See Cohen v. Brown, supra.  Further, as just 
discussed, the Board cannot accept the veteran's assertions, 
given that the reported in-service stressors are not combat 
related.  The Board also notes that the veteran has 
consistently indicated that he never served in combat.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD; application of the doctrine 
of reasonable doubt is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

